Interview Summary

Examiner contacted the Applicant’s Representative, Robert Selfaison, on 1/10/22, and a proposed amendment as shown in Examiner’s amendment below was sent to the undersigned for further consideration.  The Applicant’s Representative indicated on 1/13/22 that the propose amendment is acceptable and authorized Examiner to enter it by Examiner’s amendment.

REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions.
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).
Claim(s) 32-42, 44-52 is/are allowed.
Claim(s) 1-31 & 43 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 1/13/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 32, 41 & 50.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receiving, at a server, a request from a client device, the request including one or more Hypertext Transfer Protocol (HTTP) headers; based on the received request, generating, by the server, a request score and a fingerprint of the request, the request score being the sum of numeric values associated with each of the one or more HTTP headers, and the fingerprint indicating a likelihood of the request originating from a type of client application based at least partly on a subset of the HTTP headers: based on the request score and the fingerprint of the request, determining, a type of client application that generated the request; and based on the determined type of client application that generated the request, determining, a response to the request, the response being based on the determined client application” as set forth in independent claim(s) 32, 41 & 50 and in light of applicant’s argument(s) filed 1/13/22.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449